DETAILED ACTION

The applicant’s amendment filed on December 14, 2021 has been entered.


Allowed Subject Matter
Claims 1-12 and 14 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on 12/14/2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-12 and 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a plurality of nano structures having both ends, and a first ratio of a number of the plurality of nano structures of the unit conductive patterns in which both ends are in contact with side surfaces of the unit conductive patterns to a total number of the plurality of nano structures of the unit conductive patterns is 70% or more; wherein a width of the connection portion is 50% to 60% of a width of the unit conductive patterns, wherein the connection portion includes a plurality of nano structures having both ends, and wherein a second ratio of a number of the plurality of .” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847